127018(89(91) 


DIANE CAMERON and JAMES
CAMERON, Co-Guardians of the
Estate of Daniel Cameron,
             Plaintiffs-Appellants,
                                                   SC: 127018
v                                                  CoA: 248315
                                                   Wayne CC: 02-000549-NF
AUTO CLUB INSURANCE
ASSOCIATION,
           Defendant-Appellee.
_______________________________


             On order of the Chief Justice, motions by the Michigan Department of
Community Health and the Michigan Trial Lawyers Association for leave to file briefs
amicus curiae are considered and they are GRANTED.